DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second thermoelectric module of claims 4 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because the shading impermissibly reduces legibility, and does not aid in understanding the invention. In particular, the structures in the shaded field in each figure, especially Figs. 1-3, 7 and 11, are difficult to distinguish.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, 11, 14 and 16 recite “The method of claim 8” and there is a lack of antecedent basis for the method of claim 8 as claim 8 is a device claim.  It is believed that claims 10, 11, 14 and 16 should recite --The method of claim 9-- and have been interpreted as such for the purpose of the application of prior art.  
Claim 11 additionally recites “a TEM heat exchanger” and it is unclear if this is meant to reference the TEM heat exchanger of claim 9 or if this is an additional TEM heat exchanger.  For the purpose of the application of prior art, this limitation has been interpreted as --the TEM heat exchanger--.
Claim 12 is necessarily rejected as being dependent on rejected claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0071007 A1 to Berger et al. (Berger).
Regarding claim 1, Berger teaches an anesthetic cooling device (Figs. 3, 11, 13) comprising a wand (130B) comprising a proximal end and a distal end opposite the proximal end (Fig. 3), a thermoelectric module (134) disposed within the wand having a cold side and a hot side, a TEM heat exchanger (138) disposed within the wand an connected to the hot side of the thermoelectric module ([0077] which states in part “The catheter tip 132B's heat exchange arrangement 138 can be implemented as either a heat sink module or a jet impingement module to cool the thermoelectric module hot side 136 as described hereinbelow.”), wherein a coolant circulates into the TEM heat exchanger through a wand inlet (143) and out of the TEM heat exchanger through a wand outlet (159), a tip (133) located at the distal end of the wand and connected to the TEM heat exchanger through a thermal conductor ([0070] which states in part “The catheter dome 133 is preferably glued onto the thermoelectric module cold side 137 using a highly thermal conductive filling material to reduce a temperature drop from the thermoelectric module cold side 137 to the catheter dome 133.”), wherein the thermal energy is transferred from the tip to the coolant via the thermal conductor and the TEM heat exchanger ([0070]).
Regarding claim 2, Berger teaches the device of claim 1 as well as wherein the device further comprises an external coolant chiller (101/103) comprising an inlet (Fig. 3), an outlet (Fig. 3) a pump (112), a power source (102), a reservoir (109) and a second heat exchanger (111), wherein the pump circulates coolant from the wand outlet, through the second heat exchanger, and into the TEM heat exchanger via the want inlet ([0076-0077]) and wherein the second heat exchanger lowers the temperature of the coolant (see for example [0073] which states “a cooling device 111 for cooling”).
Regarding claim 4, Berger teaches the device of claim 1 as well as a second thermoelectric modules comprising a hot side and a cold side, wherein the cold side of the second thermoelectric module is connected to the hot side of the thermoelectric module ([0017]).
Regarding claim 5, Berger teaches the device of claim 1 as well as wherein the tip reaches a temperature of below 0oC (abstract which states in part “freezing the catheter tip to a cryo-temperature from between about -15oC to about -30oC). 
Regarding claim 7, Berger teaches the device of claim 1 as well as further comprising a temperature sensor (139).
Regarding claim 8, Berger teaches the device of claim 1 as well as wherein the TEM heat exchanger is connected to the hot side of the thermoelectric module via a heat spreader ([0014] which states in part “the heat sink is made from highly heat conductive materials typically having a heat conduction coefficient of at least 170 w/m° C. Suitable materials include inter alia metal, carbon based thermal conductive materials, and the like. The heat sink is designed with a total heat exchange area of at least four times greater than the hot side footprint area in order to absorb the about 7.5 Watt thermal energy. The present invention envisages several different implementations of heat sinks as follows: A finned heat sink. A coil heat sink. A heat sink stack of wire mesh discs. A porous heat sink.”).
Regarding claim 9, Berger teaches a method of anesthetic cooling (The recitation of “anesthetic” does not result in a manipulative difference between the Berger device and the claimed invention.  Additionally it is noted that the method of use of the Berger device would necessarily result in anesthetic cooling of the treated tissue as the method of Berger freezes human tissue using tip temperatures of from -10oC to -30oC.) comprising contacting a patient’s tissue with a tip (133) located at a distal end of a wand (130B), transferring thermal energy, using a thermoelectric module (134), from the tip to a TEM heat exchanger (138), wherein the TEM heat exchanger is connected to a hot side of the thermoelectric module ([0077] which states in part “The catheter tip 132B's heat exchange arrangement 138 can be implemented as either a heat sink module or a jet impingement module to cool the thermoelectric module hot side 136 as described hereinbelow.”), wherein the thermal energy is transferred from the tip to the TEM heat exchanger through a thermal conductor (([0070] which states in part “The catheter dome 133 is preferably glued onto the thermoelectric module cold side 137 using a highly thermal conductive filling material to reduce a temperature drop from the thermoelectric module cold side 137 to the catheter dome 133.”), wherein the thermal conductor is connected to the tip and to a cold side of the thermoelectric module ([0070]).
Regarding claim 10, Berger teaches the method of claim 10 as well as circulating the coolant from the wand outlet to an inlet of an external coolant chiller (101/103), reducing the temperature of the coolant using a second heat exchanger (111) located within the external coolant chiller (Fig. 3), and circulating the coolant to the and inlet of the TEM heat exchanger (Fig. 3), wherein the external coolant chiller comprises an outlet (Fig. 3), a pump (112), a power source (102) and a reservoir (109).
Regarding claim 11, Berger teaches the method of claim 9 as well as wherein a second thermoelectric module is used to transfer the thermal energy from the tip to the TEM heat exchanger ([0017]).
Regarding claim 13, Berger teaches the method of claim 9 as well as wherein the tip temperature reaches a temperature of below 0oC (abstract which states in part “freezing the catheter tip to a cryo-temperature from between about -15oC to about -30oC).
Regarding claim 15, Berger teaches the method of claim 9 as well as monitoring the temperature of the tip using a temperature sensor (139) located within the wand.
Regarding claim 16, Berger teaches the method of claim 9 as well as wherein the TEM heat exchanger is connected to the hot side of the thermoelectric module via a heat spreader ([0014] which states in part “the heat sink is made from highly heat conductive materials typically having a heat conduction coefficient of at least 170 w/m° C. Suitable materials include inter alia metal, carbon based thermal conductive materials, and the like. The heat sink is designed with a total heat exchange area of at least four times greater than the hot side footprint area in order to absorb the about 7.5 Watt thermal energy. The present invention envisages several different implementations of heat sinks as follows: A finned heat sink. A coil heat sink. A heat sink stack of wire mesh discs. A porous heat sink.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of US 2013/0072776 A1 to Fujii et al. (Fujii).
Regarding claim 3, Berger teaches the device of claim 2, but not wherein the external coolant chiller further comprises a second thermoelectric module.  Fujii teaches an analogous device to that of Berger including a handheld module (M) including Peltier device (2), a liquid coolant circulating part (4), an inflow conduit (5a) and an outflow conduit (5b) for circulating the liquid coolant for radiating heat of the Peltier device.  Fujii’s handheld module is connected to a heat radiating part (A, Fig. 4) that includes an inlet ([0033]), an outlet ([0033]), a pump (21), a reservoir (22) and a reservoir cooling part (23).  The reservoir cooling part (23) includes cooling means by gas cooling or Peltier device cooling method to efficiently cool the coolant liquid in the reservoir 22 ([0033]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the thermoelectric module of Fujii in the chiller of Berger so as to allow for efficient cooling of the coolant liquid as taught by Fujii ([0033]).  
Regarding claim 12, Berger teaches the method of claim 9, but not wherein the external coolant chiller further comprises a second thermoelectric module.  Fujii teaches an analogous device to that of Berger including a handheld module (M) including Peltier device (2), a liquid coolant circulating part (4), an inflow conduit (5a) and an outflow conduit (5b) for circulating the liquid coolant for radiating heat of the Peltier device.  Fujii’s handheld module is connected to a heat radiating part (A, Fig. 4) that includes an inlet ([0033]), an outlet ([0033]), a pump (21), a reservoir (22) and a reservoir cooling part (23).  The reservoir cooling part (23) includes cooling means by gas cooling or Peltier device cooling method to efficiently cool the coolant liquid in the reservoir 22 ([0033]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the thermoelectric module of Fujii in the chiller of Berger so as to allow for efficient cooling of the coolant liquid as taught by Fujii ([0033]).
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of US 2014/0276715 A1 to Shuman et al. (Shuman).
Regarding claim 6, Berger teaches the device of claim 1, but not wherein the tip is interchangeable.  Shuman teaches an analogous device including where a catheter tip (170) is removable from the catheter body (110) so as to be appropriate for only a single use, and therefore be disposable ([0035]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Berger to be interchangeable as taught by Sherman so as to allow for appropriate single use.  Shuman teaches that this is an acceptable alternative to a catheter body (110) with a permanently fixed tip (170) which is constructed to be sterilizable and therefore reusable ([0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794